688 F.2d 58
Eric L. HICKS, Appellant,v.VETERANS ADMINISTRATION, Appellee.
No. 82-1884.
United States Court of Appeals,Eighth Circuit.
Sept. 10, 1982.

Appeal from the United States District Court for the District of Nebraska; Warren K. Urbom, Judge.
Eric L. Hicks, pro se.
Sally R. Johnson, Asst. U.S. Atty., Lincoln, Neb., for appellee.
Before HEANEY, Circuit Judge, and STEPHENSON and HENLEY, Senior Circuit Judges.
PER CURIAM.


1
Appellant Eric L. Hicks filed this action in federal district court alleging that the Veterans Administration had improperly denied him educational assistance benefits pursuant to 38 U.S.C. §§ 1682(g)(1) and 1780(a)(6).  The district court treated the appellant's pro se complaint as one challenging those statutes on the ground that they violate the equal protection guarantees arising from the due process clause of the Fifth Amendment.  The parties filed a stipulation of fact and each moved for summary judgment pursuant to Rule 56 of the Federal Rules of Civil Procedure.  The court granted the defendant's summary judgment motion, holding that the classifications created by 38 U.S.C. §§ 1682(g)(1) and 1780(a)(6) are rationally related to the statute's purpose of providing educational assistance to veterans who would otherwise be unable to pursue education.


2
Hicks appeals to this Court and asks that counsel be appointed to represent him.  After a careful review of the record, we deny the appellant's motion for appointment of counsel and affirm the order of the district court for the reasons set forth in that court's opinion.  See 8th Cir. R. 12.